Citation Nr: 1200599	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee and left ankle disorders.

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to left knee and left ankle disorders.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A timely Notice of Disagreement from the Veteran was received by VA that same month.  After an August 2009 Statement of the Case continued VA's denial of the Veteran's claims, the Veteran perfected his appeal by filing a substantive appeal that was received by VA in September 2009.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  

The Veteran testified at a September 2008 hearing before a Decision Review Officer and an October 2011 video conference hearing before the undersigned.  Transcripts of these hearings have been associated with the claims file.  At the October 2011 hearing, additional evidence was received with an accompanying waiver of review by the agency of original jurisdiction which was validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence, which consists of a private September 2009 note from F.W.Z., DPM has been associated with the claims file.





FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a current right ankle disorder.

2.  The Veteran has diagnoses of patellar chondromalacia of both knees and left ankle tendonitis and osteoarthritis.

3.  The Veteran's patellar chondromalacia of both knees has not been shown to be etiologically related to an injury or illness incurred during his active duty service.

4.  The Veteran's left ankle tendonitis and osteoarthritis has not been shown to be etiologically related to an injury or illness incurred during his active duty service; osteoarthritis of the left ankle did not manifest to a compensable level within the first year after the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Service connection for a left ankle disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  Service connection for a right ankle disorder is not warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in August 2006 notified him of the information and evidence needed to substantiate his claim of service connection for left knee, left ankle, and right knee disorders, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the July 2007 rating decision.  Thus, notice provided to the Veteran on these matters was legally sufficient and VA's duty to notify has been satisfied.
The Veteran was separately notified of the information and evidence necessary to substantiate his right ankle service connection claim in an April 2007 letter.  This letter provided the Veteran with notice on what was needed to substantiate his claim for direct service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  However, the letter did not inform him of what was necessary to satisfy his service connection claim on a secondary basis.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  In this instance, since the notice did not inform the Veteran of what was necessary to substantiate the claim of secondary service connection, the error is presumed prejudicial.  However, the Board finds this error to be harmless.  A threshold element necessary to establish secondary service connection is another service-connected disability; this decision concludes that the Veteran does not have a service-connected disability.  Therefore, the Veteran's claims for secondary service connection are without legal merit because he does not have a service-connected disability and the lack of notice of what is needed to substantiate a secondary service connection claim is no more than harmless error.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in § 3.103, which were cited by the Court in Bryant, only apply to hearings before the Agency of Original Jurisdiction and do not apply to hearings before the Board.  76 Fed. Reg. 52,527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on VLJs to suggest the submission of additional evidence and fully explain the issues are no longer for application. 

The Veteran has not been afforded a VA examination to determine the nature and etiology of his left knee, left ankle, right knee, and right ankle disorders.  Nonetheless, as will be discussed in detail below, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of any probative and credible evidence that indicates an association between any of his claimed disorders and his active duty service.  38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then they are presumed to have been incurred during active service, even though there is no evidence of that disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.
B.  Veteran's Contentions

In his June 2006 informal claim and March 2007 claim, the Veteran generally asserted entitlement to service connection for disorders of the right knee, right ankle, left knee, and left ankle.  Through subsequent statements expressed in various claims submissions and at his September 2008 DRO hearing and October 2011 video conference hearing, the Veteran detailed his belief that his current knee and ankle disorders are attributable to "duck walking" which he performed during basic training and that his right knee and ankle conditions were related to the left knee and left ankle disorders.  In a November 2006 statement, he clarified that he began experiencing nighttime knee and ankle pain during the second month of his training.  Although he acknowledged that he did not report to sick call, he explained that he did not do so out of fear that he would be required to repeat his basic training.  He asserted further that he initially sought treatment during service in 1959 while serving on board a Navy vessel, at which time fluid was drained from a knot on his ankles.

In a November 2006 statement and at his DRO and video conference hearings, the Veteran acknowledges that he was relatively free of knee and ankle symptoms until he was working as a mail carrier in his post-service occupation with the United States Postal Service (Postal Service).  DRO Hearing Tr. at 5-6; Board Hearing Tr. at 6.  At his video conference hearing, the Veteran testified that he was not receiving any current medical treatment for his knees and ankles and that his most recent treatment was in 2009.  Board Hearing Tr. at 7, 15.  He also has alleged that while he hasn't sought treatment he has self-medicated.  Board Hearing Tr. at 7.

C.  Service Connection for Right Knee, Right Ankle, Left Knee, and Left Ankle Disorders

Upon consideration of the evidence of record, the Board finds that the Veteran is not entitled to service connection for disorders of the right knee, right ankle, left knee, and left ankle.  As such, each of the Veteran's service connection claims is denied.

Initially, there is no evidence in the claims file which even suggests that the Veteran has been treated for, much less diagnosed with, a right ankle disorder during the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  On these grounds alone, service connection for a right ankle disorder may be denied, whether on a direct or secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.310; Shedden, 381 F.3d at 1167.

Post-service treatment records show that the Veteran was first diagnosed with patellar chondromalacia of both knees in May 1981.  Subsequent treatment records show that this diagnosis was continued.  A September 2009 treatment note from podiatrist F.W.Z. reflects that the Veteran has also been diagnosed with tendonitis of the left ankle that is consistent with an osteoarthritic condition in the left ankle.  Therefore, the Board finds that the first element of a service connection claim, a current disability, has been met for the claims for service connection for right and left knee disorders and for a left ankle disorder.

As noted, the Veteran has reported that he experienced pain while completing "duck walking" during boot camp training exercises.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board finds the Veteran's reports of completing "duck walking" and experiencing pain during such exercise to be competent and credible as they appear to be consistent with the circumstances of boot camp training.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  

Additionally, consistent with the Veteran's lay assertions and hearing testimony, a November 1959 treatment record reflects that a soft ganglion located over the lateral aspect of the right foot was aspirated and drained with a needle.  As the Veteran testified at his September 2008 DRO hearing and at his October 2011 video conference hearing, the Veteran did not return for treatment and the condition apparently resolved.  

Hence, the second element of a service connection claim is substantiated, as the record establishes that the Veteran experienced in-service events as a result of "duck walking" and having a soft ganglia removed from the right foot.  

What remains to be established is that the Veteran's current bilateral knee and left ankle disabilities are related to these events or otherwise related to his service.  As will be explained below, a preponderance of the evidence is against such a finding.

The Veteran's service treatment records do not document any treatment or complaints concerning either of the Veteran's knees or ankles specifically.  A March 1958 enlistment examination report notes that pre-existing pes planus (flat feet) was discovered bilaterally; however, an examination did not reveal any positive clinical findings in the knees or ankles.  Subsequent service treatment records do not reflect any complaints of or treatment for the Veteran's knees or ankles.  As acknowledged by the Veteran in his hearing testimony, he did not report any ankle or knee symptoms during service or at his separation examination.  Indeed, an April 1961 separation examination does not document any knee or ankle complaints by the Veteran.  A clinical examination of the lower extremities and feet were normal, with exception of the aforementioned bilateral pes planus.

As previously stated, post-service treatment records indicate the initial diagnosis of bilateral patellar chondromalacia in May 1981.  The first evidence of a left ankle disorder is from September 2009.  There is no indication in those or any subsequent treatment records, however, that the Veteran's chondromalacia or left ankle disorder is in any way related to an injury or illness incurred by the Veteran during his active duty service.  In this regard, the Board notes that the Veteran's bilateral knee symptoms apparently gave rise to two separate workers' compensation claims that were filed by the Veteran in 1981 and 1986 while he was employed with the Postal Service.  In a May 1981 physician's report, which was prepared in connection with the Veteran's 1981 workers' compensation claim, the Veteran's bilateral chondromalacia was related to injuries sustained by him at his job.  In an undated report from Dr. W.F.M., the Veteran's chondromalacia was characterized by the examining physician as "an industrial loss," thus indicating the physician's conclusion that the Veteran's chondromalacia had resulted from injuries incurred at his job.  Private and VA treatment records simply do not contain any opinions relating any knee or left ankle disorders to the soft ganglion that was diagnosed in 1959.  To the extent that the Veteran asserts that his current bilateral knee and left ankle disorders are related to the soft ganglia that was diagnosed and treated during service, there is simply no evidence suggesting such a relationship.  Moreover, there is no evidence that the soft ganglia has resulted in a current disability.  Similarly, there is no evidence that the Veteran's bilateral knee and left ankle disorders have resulted from the Veteran's pes planus.

The only other evidence in support of the Veteran's bilateral knee and left ankle claims are the Veteran's lay assertions and hearing testimony, which are as outlined above.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to diseases with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That notwithstanding, where the question of etiology or nexus is a complex medical question, a Veteran is not competent to provide such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In this case, there is no evidence in the record that the Veteran has received any medical training or expertise that would render him competent to offer an opinion as to the etiology of the claimed disorders in his knees and left ankle.  In the absence of such evidence, and to the extent that the Veteran asserts that his current knee and left ankle disorders are related to his active duty service, the Board does not attach probative weight to those assertions.

The Veteran has also alleged that he has experienced symptoms of pain in his knees and left ankle since service and that he has self-medicated.  Although the Veteran is competent to report such continuity of symptomatology, the Board finds that his statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In weighing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran reported during September 1980 private treatment that he was experiencing catching and soreness in his right knee, with onset occurring the previous month.  At a March 1981 treatment visit, he reported that his left knee had given out as he descended some stairs while delivering mail.  An April 1981 private hospital record from Chicago Osteopathic Hospital states that the Veteran reported that he experienced bilateral knee pain for approximately ten months.  In providing his medical history to hospital physicians, the Veteran did not report any in-service injuries or illnesses, nor did he report any symptoms that had been present during his active duty service or since that time.  Physical examination revealed full range of motion of the ankles with good circulatory, motor, and sensory function.  A September 1981 private treatment record from Dr. R.S. expresses that the Veteran reported that he first experienced knee pain while at work in August 1980.  During March 1982 private treatment with Dr. W.F.M., the Veteran reported once again that his right knee had given out while descending some stairs while on his mail route.  In a November 2006 statement in support of his service connection claims, the Veteran stated that after service his knees and ankles did not hurt very much until he got a job as a mail man and had to walk every day.  The Veteran's current contention that he has had continuity of symptomatology since service are contradicted by these prior statements in which the Veteran reported onset of knee and left ankle symptoms in 1980 while working at his post-service job as a mail carrier.  In this regard, the Board even notes that in his statements made in the 1980s in which he related his disorders to his job, the Veteran was inconsistent as to which knee he had injured.  Additionally, there is a multi-year gap between discharge from active duty service (1961) and initial reported symptoms and diagnosis of knee conditions in 1980 (about 19 years after service separation) and of a left ankle disorder in 2009 (about 48 years after service separation).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Although the lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, there is a gap in medical evidence, inconsistent assertions as to continuity and onset of symptoms, and negative medical findings upon separation from service.  In short, there is simply no evidence, other than the Veteran's own statements, that support his assertions of experiencing pain in his knees and left ankle since service.  

Concerning the Veteran's left ankle claim, and as noted above, a brief September 2009 note from podiatrist F.W.Z. provides a diagnosis of left ankle tendonitis which is consistent with osteoarthritis in the left ankle joint.  According to F.W.Z., the Veteran had a 50 year history of left ankle pain and instability that was attributable to the Veteran's "duck walking" exercises during service.  F.W.Z. also notes that the Veteran had reported to him that his left ankle became "very painful again" 22 years ago while he was working for the Postal Service.  Hence, F.W.Z. appears to suggest that the Veteran's current left ankle disorder is attributable to his active duty service.

In assessing the probative weight of F.W.Z.'s opinion, the Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this instance, the opinions expressed in F.W.Z.'s September 2009 note are not supported by any rationale, cited medical principles or authority, or reference to any specific medical findings from the Veteran's treatment history which would tend to support his opinion.  In this regard, the Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In assessing evidence such as medical opinions, the failure of F.W.Z. to provide a basis for his opinion goes to the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Moreover, F.W.Z.'s opinion is essentially based upon the medical history provided by the Veteran; namely, that he experienced left ankle pain and instability for 50 years since duck walking during service.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal, 5 Vet. App. at 461; LeShore, 8 Vet. App. at 409.  The Board may not discount a medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the Board has found the Veteran's statements regarding continuity of symptomatology not credible, due to the lack of contemporaneous medical evidence and the Veteran's multiple inconsistent prior statements that are documented in the record.  Since the Board finds the Veteran's reports regarding his medical history are not credible, it likewise concludes that F.W.Z.'s opinion based on such history has no probative weight.

The Board has also considered whether presumptive service connection for osteoarthritis of the left ankle as a chronic disease is warranted in the instant case.  As the evidence of record fails to establish any manifestations of left ankle arthritis to a compensable level within one year of the Veteran's separation from service, the criteria for presumptive service connection for the disability as a chronic disease have not been satisfied.  38 C.F.R. §§ 3.307, 3.309.

Finally, the Board notes that service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, and for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Although the Board recognizes that the Veteran has also advanced the theory that his right knee and ankle disorders are secondary to his left ankle and knee disorders, it will forego such analysis in light of its denial of the Veteran's left knee and ankle service connection claims.

Overall, the evidence does not show that the Veteran has a current right ankle disorder, nor does it show that the Veteran's diagnosed bilateral patellar chondromalacia and left ankle tendonitis and osteoarthritis are etiologically related to events that occurred during the Veteran's active duty service.  As the preponderance of the evidence is against the Veteran's claims of service connection those claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


